United States Court of Appeals
               for the district of columbia circuit



No. 97-1715                                  September Term, 2000

Transmission Access Policy Study Group, et al.,          Filed On: November 14, 2000
               Petitioners
     v.
Federal Energy Regulatory Commission,
               Respondent

Vermont Department of Public Service, et al.,
               Intervenors

and consolidated cases


                                
             Petitions for Review of Orders of the
              Federal Energy Regulatory Commission
                                
                                
                                
     Before: Sentelle, Randolph, and Tatel, Circuit Judges.

                              ORDER

     It is ORDERED by the Court that the opinion filed herein on June 30, 2000, be, and it
hereby is, amended as follows:

     On page 25, line 3, of the slip opinion, delete the word "FERC" and insert in lieu thereof
the word "Congress."

     On page 47, last paragraph, delete the following: "Because FERC-jurisdictional utilities
are no longer subject to sections 211 and 212, this argument relates only to those situations in
which FERC orders nonjurisdictional transmitting utilities to wheel under section 211 and these
utilities then seek to recover stranded costs in their transmission rates.  See 18 C.F.R. 
35.26(c)(1)(vi)-(vii)."

                                        Per curiam
                                        For the Court:
                                        Mark J. Langer, Clerk
     
                                        By:
                                             Deputy Clerk